Concurring Opinion by
NAKAMURA, J.
I agree with Judge Foley’s conclusion that the circuit court satisfied the requirements of Hawaii Revised Statutes (HRS) § 802E-2 and Hawai’i Rules of Penal Procedure (HRPP) Rule 11(c)(5) in accepting the no contest plea of Defendant-Appellant Gerven Sorino (Sori-no). In my view, this conclusion disposes of Sorino’s appeal regardless of whether the standard for plea withdrawal set forth in HRS § 802E-3 or in HRPP 32(d) applies. I therefore would not reach the issue of which standard applies in Sorino’s case. I concur in the result reached by Judge Foley and join in his conclusion that the circuit court’s plea colloquy satisfied the requirements of HRS § 802E-2 and HRPP Rule 11(c)(5). I express no opinion on the relationship between HRS § 802E-3 and HRPP Rule 32(d).